DETAILED ACTION
This Office action is in response to the Amendment filed on 06 October 2022. Claims 1-4, 6-13, 21, 22, and 24-28 are pending in the application. Claims 5, 14-20, and 23 have been cancelled. Claim 28 is newly submitted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement sheet for Fig. 15D was received on 01 September 2020. This replacement sheet is acceptable.
The replacement sheets for Fig. 19B, 20B, 21B, 22B,and 23B was received on 18 May 2021. These replacement sheets are acceptable.

Allowable Subject Matter
Claims 1-4 and 6-13 are allowable over the prior art of record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Roh et al., US 2018/0076326 in view of Zhao, US 2018/0337234, cited by Applicant on the Information Disclosure Statement submitted on 08 February 2021, further in view of Lin et al. US 2017/0084741, all of record in the application.
With respect to claim 21, Roh et al. disclose a method, shown in Figs. 1A-1C, 2, 3, 4, and 5, comprising: 
forming a gate stack 120/130 at a top surface of a semiconductor substrate 105, see Fig. 1A and paragraph [0019[; 
etching an opening 115 adjacent to the gate stack 120/130, see Figs. 1B and 1C and paragraphs [0019]-[0020]; 
forming a source/drain region 205/210 in the opening 115, wherein the source/drain region 200/205/210 comprises a first epitaxy region, see Fig. 2 and paragraphs [0020]-[0021]; 
implanting second impurities 300 (arsenic) in the first epitaxy region, see Fig. 3 and paragraphs [0022]-[0023]; and 
implanting impurities 305 (phosphorous) in the first epitaxy region;
performing an annealing process after implanting the third impurities in the first epitaxy region (see paragraph [0024]), wherein after the annealing process, a first doped region 205 and a second doped region 210 are defined, the first doped region 205 being doped with the second impurities (300, as shown in Fig. 3), the second doped region 210 doped with the third impurities (305, as shown in Fig. 3), the second doped region 210 surrounding sides of the first doped region 205 (since the sides of the second doped region 210 are co-extensive with the sides of the first doped region 205, the second doped region 210 is deemed to surround the sides of the first doped region 205) such that the second impurities 300 of the first doped region 205 extend from a top of the semiconductor substrate 105, along sides of the second doped region 210, to below the second doped region 210, as shown in Fig. 4. 
Although Roh et al. disclose forming a first epitaxy region 200 of undoped silicon (see paragraph [0020]), Roh et al. lack anticipation only of the first epitaxy region comprising first impurities.  Zhao discloses a finFET having an epitaxial buffer layer 40 of silicon comprising impurities, such as carbon or nitrogen, which are doped in-situ, see the Abstract and paragraphs [0057] and [0062]-[0064]. Zhao teaches that the buffer layer 40 comprising carbon and/or nitrogen prevents diffusion of N-type dopants into the channel region of the transistor, thereby improving a short channel effect and the performance of the transistor by avoiding a decrease in charge carrier mobility (see the Abstract).
Although Roh et al. teach to implant phosphorus into the epitaxial source/drain region, Roh et al. lack anticipation of forming a second doped region by implanting third impurities in the first epitaxy region, the second impurities having a lower formation enthalpy than the third impurities. Lin et al. disclose Implanting a phosphorous dimer (1204) into a phosphorus-doped epitaxial source/drain region, as shown in Fig. 12A,  to provide a relatively heavy and shallow doping on a top surface of a phosphorus doped epitaxial layer, as shown in Fig. 12B. Lin et al. disclose that the implantation of phosphorus dimer ions is performed on the top surface of the epitaxial source/drain region 330a to provide a high phosphorus concentration to reduce contact resistance with a contact from an upper layer and to increase the tensile strain along the channel region thereby increasing the effective electron mobility of the n-type channel, see paragraphs [0046]-[0047]. Therefore, in order to provide a high concentration of phosphorus in the epitaxial source/drain region of Roh et al., it would have been obvious to the skilled artisan to implant phosphorus dimer ions into region 210 in order to reduce contact resistance with a contact from an upper layer. It would have been obvious to the skilled artisan that a phosphorus dimer could have been substituted for the phosphorus implanted in the known method of Roh et al., since both impurities are used to dope epitaxial source/drain regions. 
With respect to claim 22, in the method of Roh et al., the source/drain region further comprises a second epitaxy region 200 surrounding the first epitaxy region, wherein the second epitaxy region comprises fourth impurities, and the fourth impurities are a different element than the first impurities. As shown in Fig. 3, the second epitaxy region comprises phosphorus 305.
With respect to claim 24, Roh et al. disclose that the second impurities are arsenic, antimony, or carbon, see paragraph [0022]. 
With respect to claim 25, Roh et al. disclose that the third impurities are phosphorus, see paragraph [0023].
With respect to claim 26, Roh disclose that the implantation energy for phosphorus should be sufficiently robust to ensure that the phosphorus projected range is 305, as shown in Fig. 3, since implanted ions form a Gaussian distribution with respect to depth within a substrate, it would have been obvious to the skilled artisan that a concentration of the third impurities (phosphorus) increases in a direction towards a top surface of the source/drain region from the bottom surface of substrate 105. 
Although Roh et al, disclose implanting the phosphorus with a higher concentration than that of the arsenic, see paragraph [0006], Roh et al. lack anticipation of a concentration of the third impurities at the source/drain contact is at least 1023 cm-3. Lin et al. disclose Implanting a phosphorous dimer (1204) into a phosphorus-doped epitaxial source/drain region, as shown in Fig. 12A,  to provide a relatively heavy and shallow doping on a top surface of a phosphorus doped epitaxial layer, as shown in Fig. 12B. Lin et al. disclose that the implantation of phosphorus dimer ions is performed on the top surface of the epitaxial source/drain region 330a to provide a high phosphorus concentration to reduce contact resistance with a contact from an upper layer and to increase the tensile strain along the channel region thereby increasing the effective electron mobility of the n-type channel, see paragraphs [0046]-[0047]. Lin et al. disclose that forming a source/drain contact extending into the second doped region, wherein a concentration of the third impurities at the source/drain contact is at least 1023 cm-3, see Fig. 12C and  paragraphs [0047]-[0048] and [0054]. In light of the teaching of Lin et al., in order to provide a high concentration of phosphorus in the epitaxial source/drain region of Roh et al., it would have been obvious to the skilled artisan to implant phosphorus dimer ions into region 210 with a concentration of at least 1023 cm-3 in order to reduce contact resistance with a contact from an upper layer. 
Although Roh et al. teach to etch an opening 115 adjacent to the gate spacer, Roh et al. do not teach that the second impurities of the first doped region extend directly under a gate spacer, the gate spacer extending along a sidewall of the gate stack. However Zhao discloses that the opening can be etched so that the opening extends below a gate spacer, as shown in Fig. 3 of Zhao. Given the teaching of Zhao, it would have been obvious to the skilled artisan that the opening etched in the substrate of Roh et al. could have extended under the gate spacer 130, thereby resulting in the second impurities of the first doped region extending  directly under a gate spacer.

Claim Rejections - 35 USC § 112
In light of Applicant’s Amendment, the rejection of claim 23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 21, 22, and 24-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 has been amended to require “performing an annealing process after implanting the third impurities in the first epitaxy TSMP20193773USooPage 4 of 7region, wherein after the annealing process, a first doped region and a second doped region are defined, the first doped region being doped with the second impurities, the second doped region doped with the third impurities, the second doped region surrounding sides of the first doped region such that the second impurities of the first doped region extend from a top of the semiconductor substrate, along sides of the second doped region, to below the second doped region”. However, as shown in Fig. 15A, after annealing, the second doped region 36 does not surround sides of the first doped region 34. Nor do the second impurities of the first doped region 34 extend from a top surface of the semiconductor substrate, see Fig. 15A and paragraphs [0050], [0051], and [0055] of Applicant’s  specification. There is clearly no support in Applicant’s specification for claiming “performing an annealing process after implanting the third impurities in the first epitaxy TSMP20193773USooPage 4 of 7region, wherein after the annealing process, a first doped region and a second doped region are defined, the first doped region being doped with the second impurities, the second doped region doped with the third impurities, the second doped region surrounding sides of the first doped region such that the second impurities of the first doped region extend from a top of the semiconductor substrate, along sides of the second doped region, to below the second doped region”.

Response to Arguments
Applicant's arguments filed 06 October 2022 have been fully considered but they are not persuasive. Applicant has argued that the cited references, individually or in combination, do not teach or suggest the elements of claim 21. However, as pointed out in the above rejection, Roh et al. teaches performing an annealing process after implanting the third impurities in the first epitaxy region (see paragraph [0024]), wherein after the annealing process, a first doped region 205 and a second doped region 210 are defined, the first doped region 205 being doped with the second impurities (300, as shown in Fig. 3), the second doped region 210 doped with the third impurities (305, as shown in Fig. 3), the second doped region 210 surrounding sides of the first doped region 205 (since the sides of the second doped region 210 are co-extensive with the sides of the first doped region 205, the second doped region 210 is deemed to surround the sides of the first doped region 205) such that the second impurities 300 of the first doped region 205 extend from a top of the semiconductor substrate 105, along sides of the second doped region 210, to below the second doped region 210, as shown in Fig. 4. Therefore, the amendments made to independent claim 21 are not deemed to patentably distinguish Applicant’s claimed method from that of the applied prior art. Furthermore, there is no support in Applicant’s specification for claiming “performing an annealing process after implanting the third impurities in the first epitaxy TSMP20193773USooPage 4 of 7region, wherein after the annealing process, a first doped region and a second doped region are defined, the first doped region being doped with the second impurities, the second doped region doped with the third impurities, the second doped region surrounding sides of the first doped region such that the second impurities of the first doped region extend from a top of the semiconductor substrate, along sides of the second doped region, to below the second doped region”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822